Silverman, J.,
dissents in a memorandum as follows: I would hold the appeal in abeyance and remand the matter to the trial court for hearing to *535determine whether the defendant’s plea of guilty was intelligently and knowingly made. The contention that the plea was not so made is for the first time raised on appeal. There has been no motion in the trial court to withdraw the plea, although a month elapsed between plea and sentence. In the circumstances, I think the record is inadequate to enable us to say that the plea was not intelligently and knowingly made. However, the allocution raises sufficient questions so that I think the matter should be explored at an evidentiary hearing at which the defendant and his attorney will have an opportunity to testify.